Exhibit 10.104(b)

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of April 13, 2015 (this
“Amendment”) is entered into among SMITH & WESSON HOLDING CORPORATION, a Nevada
corporation (the “Company”), SMITH & WESSON CORP., a Delaware corporation
(“S&W”, and, together with the Company, the “Borrowers” and, each a “Borrower”),
the Guarantors party hereto, Wells Fargo Bank, N.A. (“Wells”), Regions Bank
(“Regions” and together with Wells, the “Additional Lenders”), the other Lenders
party hereto, and TD BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) and Swingline Lender. All capitalized terms used herein
and not otherwise defined herein shall have the meanings given to such terms in
the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and TD Bank, N.A., as
Administrative Agent and Swing Line Lender entered into that certain Credit
Agreement dated as of August 15, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement;

WHEREAS, the Lenders agree to such requested amendments subject to the terms and
conditions of this Amendment;

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, an Additional Lender
may become a Lender under the Credit Agreement by executing and delivering a
joinder agreement;

WHEREAS, this Amendment constitutes a “joinder agreement” as such term is used
in Section 2.14 of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The following definition is added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“Second Amendment Effective Date” means April 13, 2015.

(b) The following definitions in Section 1.01 of the Credit Agreement are
amended as follows:

(i) The definition of “Commitment” is amended by amending and restating the last
sentence thereof in its entirety to read as follows:

 

1



--------------------------------------------------------------------------------

“The Commitment of all of the Lenders as in effect on the Second Amendment
Effective Date is $175,000,000.”

(ii) The definition of “Fee Letter” is amended and restated in its entirety to
read as follows:

“Fee Letter” means each of (a) the letter agreement dated August 15, 2013 among
the Borrowers, the Administrative Agent and the Arranger, (b) the undated
Commitment Letter (delivered as of October 30, 2014) among the Borrowers and the
Lenders, and (c) the Fee Letter dated as of the Second Amendment Effective Date
among the Borrowers and the Administrative Agent.”

(c) Schedules 2.01 to the Credit Agreement is amended and restated in its
entirety to read as Schedule 2.01 attached hereto as Annex A.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent, in each case in a manner reasonably
satisfactory to the Administrative Agent and each Lender:

(a) Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party and
by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Second Amendment Effective Date.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) (A) as to each Borrower, a copy of its Organization Documents certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, as applicable, and certified by a secretary or assistant secretary
of the Borrower to be true and correct as of the Second Amendment Effective Date
and (B) as to each other Loan Party, a certification that the copies of such
Loan Party’s Organization Documents delivered to the Administrative Agent on
August 15, 2013 (or, as to Deep River Plastics, LLC, delivered to the
Administrative Agent on February 4, 2014, or as to Battenfeld Technologies, Inc.
and Battenfeld Acquisition Company Inc. delivered to the Administrative Agent on
December 11, 2014) continue to be true and correct copies of such Organization
Documents as of the Second Amendment Effective Date;

(ii) such certificates of resolutions or other action satisfactory to the
Administrative Agent, including evidencing proper authorization of the
transactions contemplated by this Amendment, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

2



--------------------------------------------------------------------------------

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(d) Material Adverse Effect. Since the date of the Audited Financial Statements,
there shall not have occurred any event or condition that has had or could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(e) Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of either Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

(f) No Default. No Default shall exist or would result from this Amendment on
the Second Amendment Effective Date.

(g) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in Article VI of the Credit Agreement and in each other
Loan Document, or which are contained in any document furnished in connection
therewith, are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
the Second Amendment Effective Date with the same effect as if made on and as of
the Second Amendment Effective Date, except to the extent such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (other than any representation and
warranty that is expressly qualified by materiality, in which case such
representation and warranty is true and correct in all respects) as of such
earlier date.

(h) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of each Borrower as of the Second Amendment
Effective Date certifying that the conditions specified in Sections 2(d), 2(e),
2(f), 2(g), and 2(l) have been satisfied as of the Second Amendment Effective
Date.

(i) Notes. If requested by any Lender in accordance with Section 2.11(a) of the
Credit Agreement, the Borrowers shall have executed and delivered a Note to such
Lender (through the Administrative Agent) to evidence such Lender’s increased
Commitment.

(j) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Second Amendment Effective Date including,
without limitation, any fees required to be paid pursuant to clause (c) of the
definition of “Fee Letter”.

(k) Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) (but limited to the fees and expenses of one external
counsel for the Administrative Agent and, to the extent reasonably necessary,
special and one local counsel to the Administrative Agent) to the extent
invoiced prior to or on the Second Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

 

3



--------------------------------------------------------------------------------

(l) Permitted Notes. After giving effect to this Amendment and the incurrence of
any Indebtedness under the Credit Agreement, the Indebtedness of the Loan
Parties under the Credit Agreement and the Notes does not violate any Permitted
Notes Indenture.

3. Additional Lender Joinder Agreement.

(a) The Additional Lenders hereby severally agree to provide the Commitment set
forth on Annex A hereto pursuant to and in accordance with the Credit Agreement,
as amended by the Amendment. The Commitment provided pursuant to this Amendment
by such Additional Lender shall be subject to all of the terms and conditions
set forth in the Credit Agreement and in this Amendment. The Additional Lenders
shall severally be entitled to all the benefits afforded by the Credit
Agreement, this Amendment and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees created
by the Guaranty.

(b) Each Additional Lender severally, and the Administrative Agent, acknowledge
and agree that the Commitment provided pursuant to this Agreement shall
constitute a Commitment for all purposes of the Credit Agreement and the other
applicable Loan Documents.

(c) Each Additional Lender severally (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and this Amendment; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms, all of the
obligations that are required to be performed by it as a Lender by the terms of
the Credit Agreement and this Amendment.

(d) Upon (i) the execution of a counterpart of this Amendment by each Additional
Lender, the Administrative Agent, the other Lenders party hereto and the
Borrowers, and (ii) the delivery to the Administrative Agent of a fully executed
counterpart (including by way of telecopy or other electronic transmission)
hereof, the undersigned Additional Lender shall become a Lender under the Credit
Agreement and shall have the Commitment set forth on Annex A hereto, effective
as of Second Amendment Effective Date.

(e) Each Additional Lender has delivered herewith to the Administrative Agent
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Lender may be required to
deliver to the Administrative Agent pursuant to the Credit Agreement.

4. Miscellaneous.

(a) This Amendment shall be deemed to be, and is, a Loan Document.

(b) Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or

 

4



--------------------------------------------------------------------------------

any certificates, documents, agreements and instruments executed in connection
therewith, and (iii) affirms all of its obligations under the Loan Documents as
amended hereby.

(c) Effective as of the Second Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.

(d) Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:

(i) such Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment;

(ii) this Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and

(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.

(e) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Amendment, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(g) This Amendment, the Credit Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

(h) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS SMITH & WESSON HOLDING CORPORATION By:

/s/ Jeffrey D. Buchanan

Name:  J. Buchanan Title:    CFO SMITH & WESSON CORP. By:

/s/ Jeffrey D. Buchanan

Name:  J. Buchanan Title:    CFO

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS THOMPSON/CENTER ARMS COMPANY, LLC SWSS LLC By:

/s/ Jeffrey D. Buchanan

By:

/s/ Jeffrey D. Buchanan

Name:  J. Buchanan Name:  J. Buchanan Title:    CFO Title:    CFO SMITH & WESSON
DISTRIBUTING, INC. BEAR LAKE HOLDINGS, LLC By:

/s/ Jeffrey D. Buchanan

By:

/s/ Jeffrey D. Buchanan

Name:  J. Buchanan Name:  J. Buchanan Title:    CFO Title:    CFO DEEP RIVER
PLASTICS, LLC BATTENFELD TECHNOLOGIES, INC. By:

/s/ Jeffrey D. Buchanan

By:

/s/ Jeffrey D. Buchanan

Name:  J. Buchanan Name:  J. Buchanan Title:    CFO Title:    CFO BATTENFELD
ACQUISITION COMPANY INC. By:

/s/ Jeffrey D. Buchanan

Name:  J. Buchanan Title:    CFO

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: TD BANK, N.A., as Administrative Agent By:

/s/ Maria Goncalves

Name:  Maria Goncalves Title:    Regional Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: TD BANK, N.A., as a Lender and Swing Line Lender By:

/s/ Maria Goncalves

Name:  Maria Goncalves Title:    Regional Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:

/s/ Tim Wiegand

Name:  Tim Wiegand Title:    Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL

ASSOCIATION (f/k/a People’s United Bank)

By:

/s/ Edward S. Borden

Name:  Edward S. Borden Title:    Senior Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

NEW LENDERS: REGIONS BANK By:

/s/ Bruce Rhodes

Name:  Bruce Rhodes Title:    Senior Vice President WELLS FARGO BANK, N.A. By:

/s/ Michael W. Sweeney

Name:  Michael W. Sweeney Title:    Senior Vice President

 

Smith & Wesson Holding Corporation

Second Amendment to Credit Agreement